Citation Nr: 1524088	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-26 814	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill (MGIB)) for on-the-job (OJT) training from October 12, 2010, to October 23, 2011.

2.  Entitlement to an educational benefit payment rate greater than $515.55 per month for the period from September 24, 2011 to September 30, 2012, or a payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from December 1987 to December 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 determination issued by the Department of Veterans' Affairs (VA) Education Center at the Regional Office (RO) in Muskogee, Oklahoma that held that the appellant was not entitled to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill (MGIB)) for on-the-job training (OJT) from October 12, 2010, to October 23, 2011.  That determination also held that the appellant was not entitled to an educational benefit payment rate greater than $515.55 per month for the period from October 24, 2011 to September 30, 2012, or a payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012.  The RO in Honolulu, Hawaii otherwise has jurisdiction of the claims file.

In February 2015, a Board videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript from that videoconference hearing is included in the evidence of record.

This appeal was processed using the VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

As a result of the decision rendered herein, the starting date for the appellant's MGIB OJT educational assistance benefits is September 24, 2011.  Therefore, the issue on appeal has been recharacterized as listed on the title page.  

This means that a recalculation of the appellant's education assistance benefits is needed.  Thus, the appellant's claim as to the payment rates of his education assistance benefits must be deferred pending that recalculation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, the issue of entitlement to an educational benefit payment rate greater than $515.55 monthly for the period from September 24, 2011 to September 30, 2012, or a payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The appellant was enrolled in an OJT program offered by the United States Department of the Army, Army Contracting Command, 413th Contracting Support Brigade, from October 12, 2010, to October 21, 2012. 

2.  A SHARE screen indicates that the appellant's application for MGIB education benefits was received by VA on September 5, 2012.

3.  The Army Contracting Command OJT program (including at the 413th Contracting Support Brigade) for the appellant's position was approved for training effective on September 24, 2011, approximately one year after the appellant began his training. 


CONCLUSIONS OF LAW

1.  The criteria for payment of educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill (MGIB)) for an OJT program with the Army Contracting Command, 413th Contracting Support Brigade, for the period from October 12, 2010 to September 23, 2011, have not been met.  38 U.S.C.A. §§ 3001, 3002, 3014, 3034, 3452, 3672, 3677, 3678, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.4154, 21.7020, 21.7131, 21.7220 (2014).

2.  The criteria for payment of educational assistance benefits under Chapter 30, Title 38, United States Code, the Montgomery GI Bill (MGIB) for an OJT program with the Army Contracting Command, 413th Contracting Support Brigade, for the period from September 24, 2011 to October 23, 2011, have been met.  38 U.S.C.A. §§ 3001, 3002, 3014, 3034, 3452, 3672, 3677, 3678, 5113 (West 2014); 38 C.F.R. §§ 21.1029, 21.4154, 21.7020, 21.7131, 21.7220 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Generally, the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  However, there are certain instances where these duties do not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  

This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to MGIB benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  

Furthermore, the applicable notification and assistance procedures for educational assistance claims under 38 C.F.R. § 21.1031(b) and 38 C.F.R. § 21.1032(d) emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  Therefore, the Board finds that no further action is necessary under the statute and regulations governing VA's duties to notify and assist.


II.  The Merits of the Claim

Chapter 30 provides VA educational assistance programs to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  An eligible veteran is entitled to a monthly benefit for periods of time during which he is enrolled in, and satisfactorily pursuing, an approved program of education.  38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070. 

The appellant testified at his February 11, 2015 Board videoconference hearing that he began his OJT program in October 2010, and that he completed the program in October 2012.  He contends that he is entitled to educational benefits under Chapter 30, Title 38, United States Code, the Montgomery GI Bill (MGIB), for an OJT program with the Army Contracting Command for that entire period.  

Generally, VA will approve, and will authorize payment of educational assistance, for an eligible individual's enrollment in any course or subject which a State Approving Agency (SAA) has approved as provided in 38 C.F.R. § 21.7220 and which forms a part of a program of education as defined in 38 C.F.R. § 21.7020(b)(23).  Restrictions on this general rule are stated in 38 C.F.R. § 21.7222(b).  See 38 U.S.C.A. §§ 3002(3), 3452; 38 C.F.R. § 21.7120.  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).  However, VA will not pay educational assistance for an enrollment in any course that has not been approved by an SAA or by VA when that agency acts as an SAA.  38 U.S.C.A. §§ 3034, 3672; 38 C.F.R. § 21.7122(a), 21.7220.  

In other words, the law requires specific State or VA course approval for Chapter 30 benefits and an otherwise eligible claimant shall receive Chapter 30 benefits only when enrolled in a course of education which has been approved by the approving agency for the State where the educational institution is located.  38 U.S.C.A. §§ 3034, 3672.  Federal OJT and Apprenticeship programs are approved by the VA Education Center located in Washington, DC.

With regard to approval of training on the job, an SAA may approve such a program only after reviewing various factors, including the wages to be paid to the participant; the training content of the course; the length of the training period; considerations including space, equipment, instructional material, and instructor personnel; record-keeping by the course provider, and other factors defined by law.  The training establishment is required to submit a written application for approval which covers all these factors.  38 C.F.R. §§ 3034, 3677.  

Upon determining that an educational institution has complied with all requirements, the SAA will issue a letter to such institution containing information including the date of the letter, and the effective date of approval of the courses.  38 U.S.C.A. §§ 3034, 3678.  Furthermore, SAAs are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154. 

When an eligible individual enters into training, the commencing date of an award of educational assistance is based on several factors.  When more than one regulatory paragraph applies pertaining to commencing dates, VA will award educational assistance using the latest of the applicable dates.  38 C.F.R. § 21.7131. 

Review of the evidence of record reflects that the Muskogee Education Center received a DD 214 from the appellant on September 5, 2012.  A SHARE print screen reflects that the appellant had a claim date of September 5, 2012 for a Chapter 30 education award.  

The appellant testified at his February 2015 Board videoconference hearing that he was accepted for employment at the Army Contracting Command, 413th Contracting Support Brigade, on September 28, 2010.  The evidence of record reflects that he began an OJT program at that federal entity on October 12, 2010.

However, the evidence of record also reflects that the Army Contracting Command finished its internal sign-offs for the OJT program on September 11, 2012.  In addition, it appears that the Army Contracting Command submitted its initial application to provide job training (VA Form 22-8865) in April 2012.  
Thereafter, in a letter dated September 24, 2012, the VA Education Center in Washington, DC, the SAA in this case, advised the Army Contracting Command that the proposed OJT program had been approved.  The letter stated that the effective date of the approval was one year prior to the date of the letter - September 24, 2011.  

Thus, because the appellant submitted his MGIB claim on September 5, 2012, he can be paid education assistance benefits for the Army Contracting Command OJT program as of September 24, 2011, when the OJT program became approved.  He cannot be paid benefits at any time prior to September 24, 2011, because the OJT program at the Army Contracting Command was not approved during that time period as required.  38 C.F.R. §§ 3034, 3677.  

Given the facts in this case, there is no legal authority for the Board to award entitlement to retroactive education benefits prior to September 24, 2011.  The award of Chapter 30 benefits based on the Army Contracting Command's application is only available as of the effective date stated in the approval letter that was issued by the VA Education Center in Washington, DC in September 2012.  In this case, no earlier than September 24, 2011, which is one year prior to the date of the SAA approval letter.  38 C.F.R. § 21.7131(a). 

The Board is bound by the applicable law and regulations when determining claims for VA benefits.  Here, the regulatory criteria governing commencement dates of awards of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant Chapter 30 educational assistance benefits for his OJT program participation performed prior to one year before VA's approval of the Army Contracting Command, 413th Contracting Support Brigade, OJT program.  Thus, the Board finds that the claim for entitlement to payment of educational assistance benefits under Chapter 30, Title 38, United States Code, for the Army Contracting Command, 413th Contracting Support Brigade, OJT program for the period from October 10, 2010 through September 23, 2011, is not warranted.  As the law in this case is dispositive, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board notes that the appellant has advanced equitable arguments in support of his claim.  For example, he contends in his statements that he should not be penalized for the Army Contracting Command not making a timely application for approval of the OJT program.  However, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  The authority to award equitable relief is committed to the discretion of the Secretary of VA under 38 U.S.C.A. § 503(a) and the Board is without jurisdiction to consider that which is solely committed to the Secretary's discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  

Although the Board empathizes with the appellant and is sympathetic to his situation, there simply is no legal basis to find him eligible for MGIB OJT education assistance benefits between October 10, 2010 and September 23, 2011.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Finally, the Board notes that the appellant has expressed confusion as to why his application was denied by the Muskogee Education Center in December 2012, on the basis that his OJT program was not listed in the SAA database as approved and then the Muskogee Education Center turned around a short time later and made the opposite determination that the Army Contracting Command OJT program was listed in the SAA database.  It would appear that the answer to that question can be found in the fact that SAAs are required to report their activities to VA on a monthly or quarterly basis.  38 C.F.R. § 21.4154.  In this case the VA Education Center in Washington, DC was the SAA and approved the Army Contracting Command OJT program on September 24, 2012.  That approval was entered into the SAA database before the end of the quarter that ended on December 31, 2012, but had not been entered as of the date the Muskogee Education Center initially checked the SAA database.  When the Muskogee Education Center rechecked the SAA database shortly after its initial determination that the Army Contracting Command OJT program was not an approved program, the recent approval of that Army Contracting Command OJT program by the VA Education Center in Washington, DC acting as the SAA was in the SAA database.


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill (MGIB)) for an OJT program with the Army Contracting Command, 413th Contracting Support Brigade, from October 12, 2010 to September 23, 2011, is denied. 

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery G.I. Bill (MGIB)) for an OJT program with the Army Contracting Command, 413th Contracting Support Brigade, from September 24, 2011 to October 23, 2011, is granted. 


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

The appellant has argued, in essence, that if his benefits are not found to be in effect as of October 2010, he is entitled to a Step 1 educational benefit monthly payment rate of for the first six months of training beginning October 24, 2011, and a Step 2 monthly payment rate for the subsequent six months of training.  

As a result of the decision rendered herein, the starting date for the appellant's MGIB OJT educational assistance benefits is September 24, 2011.  This means that a recalculation of the appellant's education assistance benefits is needed.  Thus, the appellant's claim as to the payment rates of his education assistance benefits must be deferred pending the recalculation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Therefore, in order to ensure full compliance with due process requirements, the case is hereby REMANDED for the following action:

1.  Assign an effective date of September 24, 2011, for the grant of MGIB OJT education assistance benefits.

2.  Review the appellant's education awards for the period at issue (September 24, 2011 to October 21, 2012).  Thereafter, prepare a due and paid audit of the appellant's education account.  Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the appellant. 

3.  Readjudicate the appellant's claim for an educational benefit payment rate greater than $515.55 monthly for the period from September 24, 2011 to September 30, 2012, or a monthly payment greater than $547.40 for the period from October 1, 2012 to October 21, 2012.  

4.  If the benefit sought remains denied, furnish the appellant an appropriate supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


